I dissent from the syllabus, not upon the basis of whether it is a correct statement of law but because it is in no way relative to the facts of this case as disclosed by the record. Irrespective of any inference one might draw from the syllabus or from what might be stated in the majority opinion, the record clearly discloses, as disclosed by the index to the bill of exceptions and the bill itself, that only two exhibits were ever either offered or admitted into evidence, they being plaintiff's Exhibits 1 and 2, which are attached to the bill of exceptions and each of which is a photo showing the school bus and defendant's truck after the accident.
There was neither any electroencephalogram test, any doctor's report of such a test, nor any report or record of any kind, which was ever marked as an exhibit for purpose of identification, identified, or offered and admitted in evidence; and there was, therefore, nothing to render the provisions of Section 2317.40, Revised Code, applicable to the instant case.
Kathy Lynn Kraner, then eight years of age, was injured on May 10, 1960. After the accident, she had a knot on her head. She was taken, first, to the hospital and then back to school where she remained the rest of the day. After returning home she was taken to Dr. Stefanic, the family physician, and she missed one or two weeks of school. Three or four months later she was taken to Dr. Mogil who referred her to Dr. Sayers. Dr. Sayers first examined her on June 9, 1960, and first recommended medication to Dr. Mogil on July 25, 1960. While Kathy was a patient of Dr. Sayers, he ordered three electroencephalograms *Page 11 
made at the laboratory of Dr. Milton Parker in Columbus. The first was on June 15, 1960, the second on July 27, 1960, and the third on November 16, 1966. After each was made, Dr. Parker made a report to Dr. Sayers. Dr. Parker was not called as a witness, and neither the tests nor the reports of Dr. Parker were offered in evidence, but Dr. Sayers, as treating physician, without their admission into evidence, was permitted to testify as to findings and their significance to him as the treating neurological surgeon.
As of the date Dr. Sayers last saw Kathy, he testified as follows:
"Q. Doctor, what was the last date upon which you had occasion to see and examine Kathy?
"A. November 16, 1966.
"Q. And were there any significant findings made by you at that particular time?
"A. At that time she appeared to me to be entirely normal from the standpoint of physical examination.
"Q. Doctor, the remaining abnormality, as shown in the electroencephalogram in November of 1966 was which of the two?
"A. She had continued to have the sharp wave reaction which was seen throughout the entire tracing and was not focal any longer. She also continued to have three to five per second slowing activity, and Dr. Parker further described some additional changes which, in my opinion, do not constitute a definite change but rather are the result of her additional growth and maturity."
This cause came on for trial on January 2, 1969. Subsequent to her last visit to Dr. Sayers, on November 16, 1966, Kathy was not again seen by a physician until two weeks before trial, on December 17, 1968, when, at the request of her attorney, she saw Dr. Oser. Kathy's attorney already knew what the testimony of Dr. Sayers, her treating physician, would be, including his testimony as to her condition on November 16, 1966, for it was contained in Dr. Sayers' deposition which had been taken on June 6, 1968. *Page 12 
The evidence is insufficient to qualify Dr. Oser as other than an examining physician, the purpose of whose examination was his testifying as plaintiff's witness at the trial. The referral was by plaintiff's attorney. Dr. Oser never did prescribe treatment. He did testify as to what he would prescribe if asked to give treatment, but he was never asked. As shown in the record, Dr. Oser testified as follows:
"Q. When you make the statement that Kathy is going to be placed upon this treatment you are just assuming that they will come back to you after this trial is over. They haven't actually said they are going to come back to you to get this treatment?
"A. I always tell patients it is up to them whether they want to come back or not. She doesn't have to come back to me. There are thousands of other physicians that are capable of taking care of this. She should be placed upon this therapy and I told her mother that I would, if she wanted me to, but that is up to her whether she comes back to me or whether she doesn't come back to me."
The issue in this case is not one pertaining to the admission of records. The issue is one of whether an examining physician, as distinguished from a treating physician, may testify: first, as to the history given him by the person being examined; and, second, as to his findings made from records of tests and reports made by other physicians, which records and reports have not been offered and admitted in evidence.
Dr. Oser was permitted, over objection, to testify as to the history given him by Kathy Kraner. This was error. SeePennsylvania Co. v. Files, 65 Ohio St. 403, paragraph one of the syllabus which holds:
"Where one who has received a physical injury from the wrongful act of another, calls upon a physician, not for the purpose of receiving medical aid and treatment, but for the purpose of enabling the physician to testify, as an expert, in a pending, or proposed, suit, statements made by the party under such circumstances in regard to his condition, are not admissible in evidence: * * *." *Page 13 
The majority opinion takes the position that there can be no prejudicial error where history has first been testified to by a treating physician. But to hold that one not permitted to testify may so testify because someone else has been permitted to do so completely destroys the rule, and for a reason outside the test of admissibility.
Dr. Sayers, as treating physician, obtained three electroencephalogram tests and reports thereon from Dr. Parker. None of the tests or reports was offered or admitted into evidence, and Dr. Parker did not testify. After Kathy was referred to Dr. Oser by her attorney on December 17, 1968, he also obtained an electroencephalogram test and report from Dr. Parker, neither of which was offered or admitted in evidence.
Dr. Sayers, as treating physician, testified as to his findings from the three electroencephalogram tests and reports obtained from Dr. Parker.
Dr. Oser, an examining physician, without any of the electroencephalogram tests or reports being either offered or admitted in evidence, was permitted to give his interpretation of such reports and his findings made from them.
In Cleveland Ry. Co. v. Merk, 124 Ohio St. 596, the court held that testimony by an attending physician as to the nature of injury disclosed by X-ray examination, when admitted without the photographs being received in evidence, does not constitute reversible error. See paragraph two of the syllabus. However, at page 604 in the opinion, the court stated:
"If this testimony had been given by an expert, not theattending physician, its admission would have constitutedreversible error. * * *" (Emphasis added.)
Under the decision of the Supreme Court of Ohio in Zelenka v.Industrial Commission, 165 Ohio St. 587, examining physicians, neither of whom had attended the decedent during his lifetime, were permitted to testify pertaining to X-ray photographs, reports and hospital records which had been admitted into evidence as exhibits, and the court held it to be the better practice to incorporate in a *Page 14 
hypothetical question the facts on which an expert witness is asked to give an opinion; provided, however, that an expert witness may be permitted to give an opinion based on evidence which has been admitted for consideration of the jury without a hypothetical statement of facts, where the evidence upon which the opinion is given is not voluminous, complicated or conflicting and the question is so framed that the jury will understand the exact facts upon which the witness bases his opinion.
That case, however, deals solely with testimony, reports and tests which have been admitted in evidence as exhibits and is in no respect authority for permitting an examining witness who was not an attending physician and has not administered treatment to express an opinion derived from tests and reports, whether in the form of an opinion given in answer to a hypothetical question or otherwise, based upon tests and reports which have not been admitted in evidence.
Examples of error in the admission of testimony of Dr. Oser appear in the bill of exceptions. Pertaining to tests and reports of Dr. Parker, which were not in evidence, Dr. Oser was permitted to testify:
"What this is saying in essence is that the rhythm of the discharges * * * the electrical and chemical discharges are abnormal. There is something wrong with the nervous system in the brain and it is what he calls the mal grand category, which means epilepsy."
As a part of a hypothetical question, he was then asked to take into consideration the most recent electroencephalogram, which electroencephalogram was never offered or admitted in evidence. Again, Dr. Oser was asked, based upon the electroencephalogram which has been most recently taken (but not offered or admitted in evidence), whether Kathy will have any seizures in the future and was permitted over objection to give an opinion.
I agree with the second paragraph of the syllabus that:
"When properly in evidence, such reports may be included in a hypothetical question used as a basis for opinion evidence." *Page 15 
However, when opinions of an examining physician are permitted to be based upon reports not first properly admitted in evidence, the other side is denied the right of cross-examination, and the admission of such testimony over objection is prejudicial error.
Testimony of Dr. Oser erroneously admitted may well have had a bearing upon the size of the verdict returned by the jury.
In the majority opinion, Judge Putman states: "The heart of the problem is that the legal profession is being asked to adopt a rule of evidence which says in effect: `that may be the way you doctors handle human lives but it is below the high standard of care we lawyers use in the trial of lawsuits.'"
With all due respect for Judge Putman, I express my opinion that this statement is a misconception of existing standards of lawyers and doctors.
Dr. Sayers, as treating physician, did not act upon hearsay testimony or upon tests or reports not exhibited to him. He acted only upon his own examination and upon tests and reports obtained directly from Dr. Parker for his examination. Dr. Oser did not rely upon another doctor to obtain hearsay information and then relate it to him second hand but obtained a test and report directly from Dr. Parker, as well as the previous tests and reports of Dr. Parker.
In the case of Dr. Sayers, a treating physician, the lawyers are more liberal and have made an exception, which the doctors do not make, by permitting him to testify from tests and reports used for treatment, which were not admitted in evidence.
In case of an examining physician, the lawyers follow what I understand to be the position taken by doctors in all cases,i. e., not to rely on hearsay testimony but to obtain reports and tests directly from the doctors making them, which, as applicable to a lawsuit, is the equivalent of requiring that before such reports may be used they be properly admitted in evidence.
In my opinion, the admission, over objection, of testimony of Dr. Oser, an examining physician, of the history *Page 16 
given by Kathy and by her mother and of his opinion and findings made from tests and reports of other doctors, which tests and reports were not offered and admitted in evidence, was error prejudicial to the defendant.
For the reasons set forth, I would sustain assignments of error numbered 1 and 2, pertaining to the erroneous admission of evidence, reverse the judgment, and, since liability exists as a matter of law, would remand this cause for a new trial upon the issue of damages. Such reversal would render it unnecessary to rule on assignment of error number 3, pertaining to amount of the verdict.